FILED
                            NOT FOR PUBLICATION                             APR 11 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 10-10161 & 10-10163

               Plaintiff - Appellee,             D.C. Nos. 2:08-cr-50102-GMS
                                                           3:99-cr-00146-GMS
  v.
                                                 MEMORANDUM *
CHRISTOPHER LEE MANN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       In these consolidated appeals, Christopher Lee Mann appeals from the

consecutive 44-month and 24-month sentences imposed following the revocation

of supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we vacate

and remand for resentencing.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Mann contends that the district court procedurally erred by relying on factors

excluded from 18 U.S.C. § 3583(e). It is unclear from the record whether those

factors served as the primary basis for the sentences imposed. See United States v.

Miqbel, 444 F.3d 1173, 1182 (9th Cir. 2006); see also United States v. Simtob, 485

F.3d 1058, 1062 (9th Cir. 2007). Accordingly, we vacate and remand for

resentencing.

      In light of this disposition, we decline to reach Mann’s other arguments.

      VACATED; REMANDED for resentencing.




                                         2                           10-10161, 10-10163